Citation Nr: 0618203	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a low back disability, with 
neurological impairment, claimed as due to Department of 
Veterans Affairs (VA) medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the VA, which 
denied the veteran's claim seeking entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
low back disability with neurological impairment.  In 
November 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of the hearing is of record.  

Review of the record also indicates the veteran perfected an 
appeal of the RO's May 2004 denial of service connection for 
residuals of a cerebrovascular accident, also claimed under 
the provisions of 38 U.S.C.A. § 1151.  However, at his 
November 2005 hearing, he withdrew this issue on appeal; 
thus, it is no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran seeks compensation for a low back disability, 
claimed under 38 U.S.C.A. § 1151 as secondary to VA 
treatment.  Because his claim was received in August 2002, 
38 C.F.R. § 3.361, pertaining to § 1151 claims received after 
October 1, 1997, applies.  However, in the March 2005 
statement of the case, the veteran was sent the text of 
38 C.F.R. § 3.358, which pertains only to those § 1151 claims 
filed before October 1, 1997.  He was not given the text of 
38 C.F.R. § 3.361.  As 38 C.F.R. §§ 3.358 and 3.361 are 
substantively different, this error is prejudicial to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  For this reason, this appeal must be remanded in 
order to afford the veteran the proper laws and regulations 
regarding the issue on appeal.  See 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if his claim is granted on appeal.  Further, it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if his claim is granted 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The letter should  notify him of 
all pertinent criteria for his pending 
38 U.S.C.A. § 1151 claim, to include the 
complete text of 38 C.F.R. § 3.361 
(2005).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After taking any additional 
development action(s) as it deems proper 
with respect to the claim on appeal, the 
AMC should consider all of the evidence 
of record and adjudicate the appellant's 
claim for a low back disability under the 
provisions of 38 U.S.C.A. § 1151.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the veteran is required 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



